DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, 
Regarding claims 2 – 10, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 11, the prior art does not teach or suggest the combination of wherein, inter alia, a method of operating an electrical combination, the electrical combination including a battery pack configured to supply power to a cordless power tool having a motor, the method comprising: monitoring, with a controller, a respective battery cell state of charge of a plurality of battery cells included in the battery pack, the plurality of battery cells operable to supply a battery pack discharge current to the motor of the cordless power tool, each of the battery cells being individually tapped, the battery pack including a terminal configured to provide a communication path between the battery pack and the cordless power tool; controlling, with the controller and by communicating a signal via the terminal, a switch to be in a conducting state to enable the supply of discharge current from the battery pack to the motor, the controller being electrically connected to the switch and including a microcontroller; and modifying operation of the battery pack, with the controller, by causing the switch to move from the conducting state to a non-conducting state to interrupt the supply of discharge current from the battery pack to the motor when the monitored respective battery cell state of charge of one of the battery cells reaches a predetermined threshold.
Regarding claims 12 – 20, the claims are dependent upon claim 11 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks/Arguments, filed 07/13/2021, with respect to claims 1 – 20 have been fully considered and are persuasive.  The rejection of claims 1 – 20 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 07/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 7,589,500 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859